Citation Nr: 1207004	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  09-25 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to an effective date earlier than August 2, 2007, for the grant of service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD) with depression and anxiety.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs Commission


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel





INTRODUCTION

The Veteran served on active duty from August 1968 to October 1969, from November 1969 to March 1976, and from January 2003 to October 2005.

This appeal comes before the Board of Veterans' Appeals (Board) from a March 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for PTSD with depression and anxiety, and granted a disability rating of 50 percent, effective August 2, 2007.  The Veteran disagreed with the assigned effective date of the rating.  


FINDINGS OF FACT

1.  A July 2006 rating decision denied the Veteran's claim for service connection for PTSD; the Veteran filed a timely notice of disagreement with this decision; the RO issued a statement of the case to the Veteran at his address of record in April, 2007, but the Veteran did not file a timely appeal. 

2.  On August 2, 2007, VA received a communication from the Veteran requesting service connection for depression and anxiety, which was properly construed as an application to reopen the claim of entitlement to service connection for a psychiatric disorder, to include PTSD with depression and anxiety. 


CONCLUSIONS OF LAW

1.  The July 2006 rating decision, which denied the Veteran's claim for service connection for PTSD, is final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2011).

2.  The criteria for an effective date prior to August 2, 2007, for the award of service connection for a psychiatric disorder, to include PTSD with depression and anxiety, have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002 & Supp. 2011); 38 C.F.R. § 3.400, 19.32, 20.200, 20.202, 20.302, 20.303 (2011).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the merits of the Veteran's claim on appeal, the Board is required to ensure that the VA's duty to notify and duty to assist obligations have been satisfied.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2011).   

The Veteran's claim arises from disagreement with the effective date assigned following the grant of service connection for a psychiatric disorder.  Once a claim is granted it is substantiated and additional notice is not required.  Thus, any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

As to VA's duty to assist, the Board notes that pertinent records from all relevant sources identified by the Veteran, and for which she authorized VA to request, have been associated with the claims folder.  38 U.S.C.A. § 5103A (West 2002).  Therefore, the Board finds that there is no further action to be undertaken to comply with the notice and duty to assist provisions of law.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  Therefore, the Veteran will not be prejudiced as a result of the Board's adjudication of her claim.

The Veteran seeks an effective date prior to August 2, 2007, for the grant of service connection for a psychiatric disorder, to include PTSD with anxiety and depression.  Essentially, the Veteran asserts that an earlier effective date of November 8, 2005, for the grant of service connection for a psychiatric disorder is warranted because he initially filed a claim for service connection for PTSD on that date.  He contends that after his appeal of the initial denial of service connection for PTSD in July 2006, he was not furnished with the April 2007 statement of the case, therefore the July 2006 did not become final.  In the alternative, the Veteran argues that he is entitled to an earlier effective date of November 8, 2005, because treatment records show that at the time he was symptomatic for a psychiatric disorder.   

Except as otherwise provided, the effective date of an evaluation and an award of compensation based on an original claim or a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400 (2011).  Where new and material evidence is received after a final disallowance and for reopened claims, the effective date shall be the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(q)-(r) (2011).  

Under VA regulations, an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200 (2011).

A substantive appeal consists of a properly completed VA Form 9, Appeal to Board of Veterans' Appeals, or correspondence containing the necessary information.  Proper completion and filing of a substantive appeal are the last actions a claimant needs to take to perfect an appeal.  38 C.F.R. § 20.202 (2011).

A substantive appeal must be filed within 60 days from the date that the agency of original jurisdiction mails the statement of the case to the Veteran or within the remainder of the one-year period from the date of mailing of the notification of the determination being appealed, whichever comes later.  38 C.F.R. § 20.302 (2011).

The date of mailing of the statement of the case will be presumed to be the same as the date of the statement of the case and the date of mailing the letter of notification of the determination will be presumed to be the same as the date of that letter for purposes of determining whether an appeal has been timely filed.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.302(b)(1) (2011).  That may be extended for a reasonable period on request for good cause shown.  38 C.F.R. § 20.303 (2011).

A RO may close an appeal without notice to an appellant for failure to respond to a statement of the case within the period allowed.  38 C.F.R. § 19.32 (2011).

Entitlement to service connection for a psychiatric disorder, to include PTSD with depression and anxiety, was established by RO action in March 2008, effective from August 2, 2007, the date of the VA's receipt of a claim to reopen following a previous final denial of that claim.  Service connection for a psychiatric disability, previously developed and adjudicated as PTSD, was initially denied by an RO decision in July 2006, to which the Veteran filed a notice of disagreement.  A statement of the case was issued in April 2007, but the Veteran did not file a timely substantive appeal.  The Veteran claims that he failed to file a substantive appeal because he did not receive the April 2007 statement of the case, therefore the July 2006 rating decision is not final.  

After reviewing the evidence of record, the Board notes that the mailing address on the April 2007 statement of the case is identical to the address provided by the Veteran throughout the appeal.  The Board concludes that the presumption of regularity that attends the administrative functions of the Government is applicable, and that it is presumed that the April 2007 statement of the case was properly mailed by the RO and properly delivered by the postal service.  There is a rebuttable presumption of administrative regularity under which it is presumed that government officials have properly discharged their official duties, including mailing notices.  Clark v. Principi, 15 Vet. App. 61 (2001).  In order to rebut that presumption, there must be clear evidence to the contrary that either VA's regular mailing practices were not regular or they were not followed.  Specifically, the Veteran must establish both that the mailing was returned as undeliverable and that there were other possible and plausible addresses that could have been used to contact him.  Davis v. Principi, 17 Vet. App. 29 (2003).  In the absence of clear evidence to the contrary, it is presumed that VA properly notified the Veteran of the April 2007 statement of the case and that he received that letter.  There is no evidence in the record that the mail was not delivered. 

After the issuance of the April 2007 statement of the case, the claims file contains no further communication from the Veteran pertaining to a psychiatric disorder until August 2, 2007, when he submitted the current claim.  The Veteran's communication received by VA on August 2, 2007, requesting service connection for depression and anxiety, constituted an application to reopen the claim for service connection for a psychiatric disorder since there was a prior final disallowance of his claim in July 2006.  The assigned effective date of August 2, 2007, corresponds to the date of receipt of the Veteran's request to reopen.  The communication received by VA on August 2, 2007, was not considered a timely substantive appeal with the July 2006 rating decision, as the substantive appeal, or other document in lieu of that form, was not received with a 60-day period from the date the RO mailed the statement of the case on April 24, 2007, or within one year following the July 2006 rating decision.  A substantive appeal must be filed within 60 days from the date that the agency of original jurisdiction, in this case the RO, mails the statement of the case, or within the remainder of the one-year period from the date of mailing of the notification of the determination being appealed, whichever period ends later.  38 C.F.R. §20.303(b) (2011).  Thus, the August 2, 2007, submission was deemed a claim to reopen, and the proper effective date for service connection can be no earlier than that date.  38 C.F.R. § 3.400 (2011).

In short, the Veteran failed to file a substantive appeal to the July 2006 rating decision within the time allotted, and the RO properly closed the claim that was denied by the July 2006 rating decision.  The Board additionally notes that the Veteran actively pursued various claims for VA benefits during the period on appeal and when the Veteran's claim for a psychiatric disorder was initially denied in July 2006, he was represented in this matter by a Veterans' Service Organization.  The Veteran's representative was issued a copy of the July 2006 rating decision and the April 2007 statement of the case.  The Veteran's representative was presumably well-versed in VA regulations, the appellate process, and the time-sensitive nature of the documents and any response that was necessary.

To the extent that the Veteran has argued that he is entitled to an earlier effective date than August 2, 2007, for the grant of service connection for a psychiatric disorder, because the medical records indicated the presence of a psychiatric disability in 2006, medical records documenting psychological treatment may not be construed as a claim for compensation.  Medical records cannot be accepted as informal claims for disabilities where service connection has not been established.  The mere presence of medical evidence does not establish intent on the part of the Veteran to seek service connection for a condition.  Brannon v. West, 12 Vet. App. 32 (1998); Lalonde v. West, 12 Vet. App. 377 (1999) (where appellant had not been granted service connection, mere receipt of medical records could not be construed as informal claim).  Merely seeking treatment does not establish a claim, to include an informal claim, for service connection.  In any event, the treatment records referenced by the Veteran were considered at the time of the July 2006 rating action by the RO.  Unfortunately, the Veteran failed to file a substantive appeal as to the July 2006 rating decision within the time allotted, and the July 2006 rating decision became final. 

As a timely appeal was not filed with the July 2006 rating decision, no request was made within the applicable time period for an extension, nor was good cause shown that any extension should be granted, that decision is final.  The remaining way the Veteran could attempt to overcome the finality of the July 2006 decision in an attempt to gain an earlier effective date, is to request a revision of that decision based on clear and unmistakable error (CUE).  38 U.S.C.A. § 5109A(a) (West 2002) (decision by VA is subject to revision on the grounds of clear and unmistakable error and if evidence establishes the error, the prior decision shall be reversed or revised); Rudd v. Nicholson, 20 Vet. App. 296 (2006) (only request for revision based on CUE could result in the assignment of an effective date earlier than the date of a final decision).  However, CUE in the prior RO decision has not been alleged and no claim for CUE is before the Board.

Therefore, the Board finds that the evidence of record does not show that the Veteran is entitled to an effective date earlier than August 2, 2007, for the grant of service connection for a psychiatric disorder, to include PTSD with depression and anxiety.  As the preponderance of the evidence is against the claim, the claim must be denied.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App 49 (1990).


ORDER

An effective date earlier than August 2, 2007, for the grant of service connection for a psychiatric disorder is denied.


____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


